MEMORANDUM **
In these consolidated petitions for review, Victor Oswaldo Guerra Bautista, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders denying his motions to reconsider and reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to reconsider and reopen. Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny the petition for review in No. 06-73821 and grant the petition for review in No. 07-75050.
The BIA did not abuse its discretion in denying Guerra Bautista’s April 28, 2006, motion to reconsider because it exceeded the numerical limitations for such motions. See 8 U.S.C. 1229a(c)(6) (an alien may file only one motion to reconsider a decision that the alien is removable form the United States).
The BIA abused its discretion by miseharacterizing the declaration Guerra Bautista included with his June 21, 2007, motion to reopen, erroneously finding that the declaration was unsigned and unsworn. See Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999) (“The BIA abuses its discretion when it ... distorts or disregards important aspects of the alien’s claim.”); see also Chaidez v. Gonzales, 486 F.3d 1079, 1087 (9th Cir.2007) (an alien’s declaration submitted with a motion to reopen must be accepted as true unless inherently unbelievable). We therefore grant the petition for review in No. 07-*64375050 and remand for the BIA to consider Guerra Bautista’s declaration.
The parties shall bear their own costs on these petitions for review.
No. 06-73821: PETITION FOR REVIEW DENIED.
No. 07-75050: PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.